Title: To Benjamin Franklin from Elizabeth Montagu, [January?] 16, [1772?]
From: Montagu, Elizabeth
To: Franklin, Benjamin


Hillstreet Thursday [January?] the 16th [1772?]
Mrs. Montagu presents her compliments to Dr. Franklyn, and is afraid he will think her troublesome in desiring the favour of his company on Sunday next the 19th, as well as on this day sennight. Mr. Bolton, who has promised to dine with Mrs. Montagu on sunday, will be best rewarded for his civility by meeting Dr. Franklyn, and so great an Artist as Mr. Bolton makes a grateful return to Philosophy by presenting it in forms and substances to the Beau monde which they are capable of admiring, and therefore she flatters herself Dr. Franklyn will indulge him with his conversation.
 
Addressed: To / Dr Franklyn / at Mrs Stephensons / Craven street / In the Strand
